Citation Nr: 1514708	
Decision Date: 04/06/15    Archive Date: 04/21/15

DOCKET NO.  13-08 795	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah




THE ISSUE

Whether the Veteran is competent to handle disbursement of VA funds.




ATTORNEY FOR THE BOARD

L. B. Yantz, Counsel








INTRODUCTION

The appellant is a Veteran who served on active duty from July 1983 to May 1987.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision of the Salt Lake City, Utah Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran was scheduled to present testimony before a traveling Veterans Law Judge in February 2014, but he failed to report to the hearing.  As the record does not contain further explanation as to why he failed to report to the hearing, or a request to reschedule the hearing, the Board deems his request for such a hearing to be withdrawn.  See 38 C.F.R. § 20.704 (2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if action on his part is required.

REMAND

The record reflects that the Veteran has received psychiatric treatment during the pendency of the current appeal from a private facility (Weber Human Services).  After securing the necessary release, all available treatment records from that facility should be secured.  In addition, a VA hospital discharge summary documents that the Veteran was hospitalized for schizoaffective disorder at a VA facility from February 2014 to March 2014.  All ongoing reports of VA treatment, to include the records pertaining to this hospitalization, must be secured.

Accordingly, the case is REMANDED for the following actions:

1.  Ask the Veteran to identify the provider(s) of any additional (records of which are not already associated with the record) treatment or evaluation he has received, and to provide all releases necessary for VA to secure any private records of such treatment or evaluation (to include all records pertaining to his psychiatric treatment from Weber Human Services).  Obtain complete records of all such treatment and evaluation from all providers identified.  In addition, specifically secure complete copies of the clinical records of all VA treatment the Veteran has received since March 2013, to include the records pertaining to his hospitalization for schizoaffective disorder at a VA facility from February 2014 to March 2014.

2.  The AOJ should ensure that all of the development sought is completed, arrange for any further development suggested by any additional evidence received, and then review the record and readjudicate the claim on appeal.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran (and any appointed representative) the opportunity to respond.  The case should then be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

_________________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

